DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen et al. (Molecules 2017).
Chen reference teaches that ‘autophagy chemical modulators are useful in treating a variety of human diseases such as cancer’ (see the abstract).  Further, the reference discloses several vacuolin-1 analogues and their autophagy inhibitory activity (see Table 1, page 3).  Particularly, reference disclosed compound VS9 in Table 1 (structure depicted below for convenience) is identical to the last compound in instant claim 1.  The reference also teaches that ‘vacuolin-1 binds to PIKfyve in vitro’, see page 2.

    PNG
    media_image1.png
    74
    167
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    20
    269
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    12
    267
    media_image3.png
    Greyscale


Further, the reference at page 2 provides that:

    PNG
    media_image4.png
    281
    626
    media_image4.png
    Greyscale

The instant claims 1-5, 7, and 9 read on reference teachings and the disclosed compound VS9; and the corresponding autophagy inhibitory activity and the use of the compound in a method of treating an autophagy-dependent cancer.

Claim(s) 1-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Depamphilis et al., WO 2016/204988.
	The Depamphilis (WO’988) reference teaches a generic group triazine compounds, see the structural formula at page 3, and the corresponding species, for example, the five compounds at pages 7-8 and in figure 16/16, which are identical to the compounds listed in instant claim.  The reference teaches that the disclosed compounds are autophagy modulators (or AM 1 cells treated with the invention compounds, see Figures 4C, 4D, 5, 6A, etc.; Examples 1-7, and the Summary Results Table at page 31.
The instant claims 1-5, and 7 read on reference teachings and the disclosed compounds; and the corresponding autophagy modulatory activity and the use of the compound in a method of treating an autophagy-dependent cancer cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Molecules 2017) or Depamphilis et al., WO 2016/204988 in view of Mulcahy Levy et al. (eLife 2017).
	The Chen (2017) reference teaches that ‘autophagy chemical modulators are useful in treating a variety of human diseases such as cancer’ (see the abstract).  Further, the reference discloses several vacuolin-1 analogues and their autophagy inhibitory activity (see Table 1, page 3).  Particularly, reference disclosed compound VS9 in Table 1 is identical to the last compound in instant claim 1.  Next, the reference teaches the association of autophagy with cancer, see the first full paragraph at page 2 (depicted above under 102 rejection).  The reference also teaches that ‘vacuolin-1 binds to PIKfyve in vitro’, see page 2.
The Depamphilis (WO’988) reference teaches a generic group triazine compounds, see the structural formula at page 3, and the corresponding species, for example, the five compounds at pages 7-8 and in figure 16/16, which are identical to the compounds listed in instant claim.  The reference teaches that the disclosed compounds are autophagy modulators (or AM compounds), see pages 2-3.  Further, the reference teaches that “Autophagy is associated with various pathological processes such as neurodegenerative diseases, cancer, …”, see page 2, paragraph [0005].  Next, several of the examples show the activity of the compounds on U2OS cells treated with the invention compounds, see Figures 4C, 4D, 5, 6A, etc.; Examples 1-7, and the Summary Results Table at page 31.
Claims 1-5, 7, and 9 read the teachings of Chen or Depamphilis references as rejected under 35 U.S.C. 102 above.
V600E mutation’.
Mulcahy Levy (eLife 2017) in the analogous art teaches the use of autophagy inhibitors in the treatment of BRAFV600E mutated cancers, see the abstract; the paragraph bridging pages 2-3; and the teachings at page 18.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
One of ordinary skill in the art in possession of the teachings of primary references Chen and/or Depamphilis, i.e., using autophagy inhibitors or modulators in a method of treating autophagy-dependent cancer; or acting on autophagy-dependent cancer cells, would have been motivated to use the method taught in the secondary reference, Mulcahy Levy of using the autophagy inhibitors in the treatment of BRAFV600E mutated cancers.  The skilled artisan would have had reasonable expectation that autophagy modulator compounds taught in the primary references would be useful in method for treating autophagy inhibitors in the treatment of BRAFV600E mutated cancers.  The idea of combining the teachings of the references flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Receipt is acknowledged of the Information Disclosure Statement filed on September 2, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

January 15, 2022
	



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The U2OS osteosarcoma is one of the first and most widely used cancer cell lines, especially for the study of mitosis, apoptosis, and the cellular mechanisms that give rise to cancer.  (see https://www.emdmillipore.com/US/en/product/U2OS-EGFP-H2B-Human-Osteosarcoma-Cell-Line,MM_NF-SCC293)